Title: From Thomas Jefferson to John Trumbull, 20 November 1786
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Nov. 20. 1786.

I begin to write a little with my right hand but with much pain. I can therefore only acknolege the receipt of your letter from London, and pray you to deliver the inclosed. My hand mends so slowly that I am advised by the faculty to go to the waters of Aix in Provence. If I do you will hear from me. I am with sincere esteem Dr. Sir Your friend & servant,

Th: Jefferson

